             Case 5:21-cv-00082-TES Document 1 Filed 03/04/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA

                                                         Civil Action No.:
DAMIEN MOORE,

                               Plaintiff,
       vs.                                               COMPLAINT FOR VIOLATIONS OF
                                                         THE FAIR CREDIT REPORTING ACT
TRANS UNION, LLC and EXPERIAN
INFORMATION SOLUTIONS, INC,
                               Defendants.               DEMAND FOR JURY TRIAL


       Plaintiff Damien Moore (“Plaintiff”) brings this action against defendants Trans Union,

LLC (“TransUnion”) and Experian Information Solutions, Inc. (“Experian”) (together,

“Defendants”), and alleges, based upon Plaintiff’s personal knowledge, the investigation of

counsel, and information and belief, as follows:

                                   NATURE OF THE ACTION

       1.       This is an action to recover damages for violations of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”).       Defendants have been reporting inaccurate payment

status information about Plaintiff’s Federal Loan account. Specifically, although the account was

closed with a $0 balance, Defendants continued to report that the current payment status of the

account was 180 days late. Although Plaintiff disputed the reporting in writing, Defendants failed

to correct the reporting.

       2.       Defendants failure to correct the reporting has caused Plaintiff’s credit score to

decrease, made him less credit worthy, and has forced him to deal with aggravation and humiliation

of a poor credit score. Accordingly, Plaintiff is entitled to damages.

       3.       Plaintiff seeks statutory, actual, and punitive damages, along with injunctive and

declaratory relief, and attorneys’ fees and costs.

                                                     1
            Case 5:21-cv-00082-TES Document 1 Filed 03/04/21 Page 2 of 7




                                            PARTIES

       4.      Plaintiff resides in Milledgeville, Georgia, and qualifies as a “consumer” as that

term is defined by 15 U.S.C. § 1681a(c).

       5.      Defendant Experian Information Solutions, Inc. is one of the largest credit reporting

agencies in the United States and is engaged in the business of assembling and disseminating credit

reports concerning hundreds of millions of consumers. Experian is a “consumer reporting agency”

as defined by 15 U.S.C. § 1681a(f) of the FCRA, and is regularly engaged in the business of

assembling, evaluating, and dispersing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d)(1) of the FCRA, to third parties.

       6.      Experian Information Solutions, Inc. is a corporation incorporated in the State of

Florida, with its principal place of business located in Costa Mesa, California.

       7.      Defendant TransUnion, LLC is one of the largest credit reporting agencies in the

United States and is engaged in the business of assembling and disseminating credit reports

concerning hundreds of millions of consumers. TransUnion is a “consumer reporting agency” as

defined by 15 U.S.C. § 1681a(f) of the FCRA, and is regularly engaged in the business of

assembling, evaluating, and dispersing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d)(1) of the FCRA, to third parties.

       8.      TransUnion, LLC is a limited liability company with its principal place of business

located at 555 West Adams Street, Chicago, IL 60661.




                                                 2
             Case 5:21-cv-00082-TES Document 1 Filed 03/04/21 Page 3 of 7




                                  JURISDICTION AND VENUE

        9.      The Court has jurisdiction of this matter under 28 U.S.C. § 1331 and 15 U.S.C. §

1681p. All defendants regularly conduct business within the state of Georgia and violated

Plaintiffs rights under the FCRA in the state of Georgia as alleged more fully below.

        10.     Venue is proper in this District under 28 U.S.C. §1391(b) because Plaintiff resides

in this district, Defendants conducts business in this district, and communications giving rise to

this action occurred in this district.

                                 SUBSTANTIVE ALLEGATIONS

        11.     The FCRA is a federal statute designed to protect consumers from the harmful

effects of inaccurate information contained their consumer credit reports.        Thus, Congress

enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that

consumer reporting agencies exercise their grave responsibilities with fairness” in the very first

provision of the FCRA. See 15 U.S.C. §1681a.

        12.     To that end, the FCRA imposes the following twin duties on consumer reporting

agencies (or credit bureaus): (i) credit bureaus must devise and implement reasonable procedures

to ensure the “maximum possible accuracy” of information contained in consumer reports; and

(ii) credit bureaus must reinvestigate the facts and circumstances surrounding a consumer’s dispute

and timely correct any inaccuracies.

        13.     Credit bureaus must immediately notify a furnisher if a consumer disputes the

accuracy of information reported by that furnisher. Section 1681s-2(b) requires a furnisher, upon

receiving a consumer’s dispute, to conduct an investigation, mark the accounts as disputed, and

update the reporting if necessary.




                                                 3
           Case 5:21-cv-00082-TES Document 1 Filed 03/04/21 Page 4 of 7




        14.     Plaintiff has a legally protected interest in Defendants fulfilling their duties under

the FCRA.

        15.     Defendants have been reporting inaccurate payment status information about

Plaintiff’s Federal Loan account.

        16.     Specifically, although the account was closed and had a $0 balance, Defendants

reported that the current payment status of the account was at least 120 days late.

        17.     This reporting was materially misleading because it conveyed that Plaintiff was

currently delinquent on payments, when that was not the case.

        18.     On July 1, 2020, Plaintiff disputed the reporting by submitting a written dispute

through Defendant’s FCRA compliance department.

        19.     Defendant, in turn and as required by federal statute, notified the furnisher of

Plaintiff’s dispute.

        20.     The receipt of the dispute triggered Defendants’ obligation to conduct an

investigation, mark the account as disputed, and correct the misleading reporting.

        21.     Defendants, however, failed to conduct an investigation, failed to mark the account

as disputed, and failed to correct the misleading reporting.

        22.     Plaintiff’s credit score decreased and was negatively affected by Defendants’

actions.

        23.     Plaintiff has been forced to deal with the aggravation, humiliation, and

embarrassment of a low credit score.

        24.     Accordingly, Plaintiff is entitled to damages.




                                                  4
          Case 5:21-cv-00082-TES Document 1 Filed 03/04/21 Page 5 of 7




                                      CAUSES OF ACTION

                                             COUNT I

   Against TransUnion and Experian for Violations of the FCRA, 15 U.S.C. §1681e and

                                               §1681i

       25.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       26.     The FCRA imposes a duty on credit reporting agencies to devise and implement

procedures to assure the “maximum possible accuracy” of credit reports, as follows:

               Whenever a consumer reporting agency prepares a consumer report,
               it shall follow reasonable procedures to assure maximum possible
               accuracy of the information concerning the individual about whom
               the report relates.
                                            15 U.S.C. §1681e(b) (emphasis added).

       27.     Upon receiving a consumer’s dispute, credit bureaus are legally required to conduct

an investigation and correct the disputed information contained in the report, as follows:

               …if the completeness or accuracy of any item of information
               contained in a consumer’s file at a consumer reporting agency is
               disputed by the consumer and the consumer notifies the agency
               directly, or indirectly through a reseller, of such dispute, the agency
               shall, free of charge, conduct a reasonable reinvestigation to
               determine whether the disputed information is inaccurate and
               record the current status of the disputed information, or delete the
               item from the file in accordance with paragraph (5), before the end
               of the 30-day period beginning on the date on which the agency
               receives the notice of the dispute from the consumer or reseller.
                                                  Id. §1681i(a)(1) (emphasis added).

       28.     Credit reporting agencies are further required to provide prompt notice of the

consumer’s dispute to the furnisher of the disputed information, as follows:

               Before the expiration of the 5-business-day period beginning on
               the date on which a consumer reporting agency receives notice of a
               dispute from any consumer or a reseller in accordance with
               paragraph (1), the agency shall provide notification of the dispute
               to any person who provided any item of information in dispute, at

                                                  5
            Case 5:21-cv-00082-TES Document 1 Filed 03/04/21 Page 6 of 7




               the address and in the manner established with the person. The
               notice shall include all relevant information regarding the dispute
               that the agency has received from the consumer or reseller.
                                                 Id. §1681i(a)(2) (emphasis added).

       29.     Defendants failed to follow reasonable procedures to ensure maximum possible

accuracy of the information reported on Plaintiff’s credit reports.

       30.     Although Plaintiff disputed the inaccurate information in writing, TransUnion

willfully, or at least negligently, failed to perform a reasonable investigation and failed to remove

the inaccurate information.

       31.     Defendants’ willful and/or negligent failure to follow reasonable policies and

procedures was a direct and proximate cause of Plaintiff’s injury.

       32.     As a result of Defendants statutory violations, Plaintiff suffered statutory and actual

damages as described herein and is entitled to recover statutory, actual, and punitive damages

under 15 U.S.C. §1681n and §1681o.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       a)      awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       b)      awarding attorney’s fees and costs, and other relief; and

       c)      awarding such other relief as to this Court may seem just and proper.




                                                 6
        Case 5:21-cv-00082-TES Document 1 Filed 03/04/21 Page 7 of 7




DATED: February 25, 2021

                                   /s/ Misty Oaks Paxton
                                   Misty Oaks Paxton, Esq.
                                   THE OAKS FIRM
                                   3895 Brookgreen Pt.
                                   Decatur, Georgia 30034
                                   Tel: (404) 725-5697
                                   Email: attyoaks@yahoo.com


                                   Ari Marcus, Esq.
                                   PRO HAC VICE APPLICATION TO BE FILED
                                   MARCUS & ZELMAN, LLC
                                   701 Cookman Avenue, Suite 300
                                   Asbury Park, New Jersey 07712
                                   Tel: 732 695-3282
                                   Fax: 732 298-6256
                                   Ari@marcuszelman.com

                                   Attorneys for Plaintiff




                                      7
